PD-1287-15
                       PD-1287-15                        COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                         Transmitted 9/28/2015 3:44:25 PM
                                                           Accepted 9/30/2015 2:13:25 PM
                                                                           ABEL ACOSTA
        IN THE COURT OF CRIMINAL APPEALS                                           CLERK
                     TEXAS


Court of Appeals, First District Case Number 01-14-00026-CR
   
                      KERRY BROWN,
                                        Petitioner,
                               v.

                       STATE OF TEXAS,
                                  Respondent.



 APPLICATION FOR EXTENSION OF TIME TO FILE
          A PETITION FOR REVIEW
      TO THE SUPREME COURT OF TEXAS


                     Robert Sirianni, Esq.
                     Counsel of Record
                     Law Office of Robert L. Sirianni, Jr.
                     200 North New York Avenue
                     Suite 201
                     Winter Park, Florida 32789
                     (407) 388-1900
                     Counsel for Petitioner




September 30, 2015
      To the Honorable Chief Justice of the Texas Supreme Court:

      Petitioner, Kerry Brown, respectfully requests an extension of time to file a

Petition for Review to review an opinion rendered by the Court of Appeals of

Texas, First District, dated September 1, 2015. The Court of Appeals opinion was

entered in favor of the Appellee, State of Texas, after the Appellant, Kerry Brown,

appealed a trial court judgment and sentence in a criminal case.

      Consequently, pursuant to Rule 53 of the Rules of the Texas Supreme Court,

the Petition for Review was due to this Court on or before October 1, 2015. This

Court’s jurisdiction rests on Texas Rule of Appellate Procedure 53.

      Petitioner respectfully requests that he be granted an extension of time to file

his petition by an additional thirty (30) days, up to and including November 1,

2015, based on extraordinary circumstances. For example, the undersigned was

recently retained and must prepare all records and exhibits in support of the

application for review. The undersigned attorney understands that applications for

extensions of time are disfavored by this Court, especially when the application is

made within a few days of the petition’s due date.          Undersigned counsel is

reluctant to file the instant application; however, there exists good cause in this

case, which necessitates an extension of time in order for the undersigned counsel

to adequately represent Petitioner. To wit, undersigned counsel was very recently

retained, and would have to prepare the petition in less than a week in order to

                                     Page 2 of 4 
meet the current due date. Undersigned counsel did not represent Mr. Curtis in any

of the proceedings below, and thus requires additional time to review the entire

record and properly prepare the petition.

                     CERTIFICATE OF CONSULTATION

      The law firm attempted to contact counsel for the Appellee, State of Texas,

to ascertain if they object to the instant motion. The law firm was not able to reach

opposing counsel and does not know if there is an objection to this request for an

extension of time.

      WHEREFORE Petitioner respectfully requests that this Honorable Court

grant him an extension of time by an additional thirty (30) days, up to and

including November 1, 2015, within which to file his Petition for Review.

      Dated: September 28, 2015.              Respectfully submitted,

                                              /s/Robert L. Sirianni, Jr.___
                                              ROBERT SIRIANNI, JR, Esquire
                                              Texas Bar Number 24086378
                                              Counsel of Record
                                              Law Office of Robert L. Sirianni, Jr.
                                              201 North New York Avenue
                                              Winter Park, Florida 32789
                                              (407) 388-1900
                                              robertsirianni@brownstonelaw.com
                                              Counsel for Petitioner




                                     Page 3 of 4 
                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY, in accordance with Rule 53 of the Texas Rules of

Appellate Procedure, I furnished a true and correct copy of the foregoing

application for extension of time, by United States Postal Service, this 28 day of

September, 2015 to:

      Alan Curry
      Chief Prosecutor, Appellate Division
      Harris County District Attorney’s Office
      1201 Franklin, STE 600
      Houston, TX 77002-1923




                                             /s/Robert L. Sirianni, Jr._______
                                             ROBERT SIRIANN, JR., ESQ 




                                    Page 4 of 4